As filed with the Securities and Exchange Commission on January 7, 2010 Registration No. 333-122976 UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 Post Effective Amendment No. 1 to FORM S-8 REGISTRATION STATEMENTS UNDER THE SECURITIES ACT OF 1933 Metropolitan Health Networks, Inc. (Exact name of registrant as specified in its charter) Florida 65-0635748 (State or other jurisdiction of incorporation or organization) (I.R.S. Employer Identification No.) 250 Australian Avenue, Suite 400 West Palm Beach, FL 33401 (Address of Principal Executive Offices) (Zip Code) Omnibus
